Title: To James Madison from Joseph Pitcairn, 30 March 1802 (Abstract)
From: Pitcairn, Joseph
To: Madison, James


30 March 1802, Hamburg. Has received laws of last session of Congress from the U.S. consul at London. Observes that the number of U.S. ships coming to Hamburg will decrease with the peace but Holland will be a readier market for ships trading north of France and England. “Some Connection it appears to me may yet be maintained, for the Sale of Maryland Tobaccos, Rice and New England Rum—the Returns linens, either for Wear, or the West Indies, Russia goods, which are generally plenty, Window Glass, and Sheathing Copper.” A definitive peace is imminent; it is delayed by Spain and the election of Bonaparte as president of the Italian Republic. It is said Great Britain will keep Malta and Switzerland will be made truly independent. Indemnities remain a troublesome issue. Wrote to Livingston at Paris on 27 Jan. explaining his mode of accounting for money used in support of sick or distressed sailors pursuant to JM’s letter of 1 Aug. 1801 but has had no reply. Reports that in the case of the ship Hercules, Captain Story, of New York, he has had the “ready and able assistance of our Consul Saabye at Copenhagen … and we have the most sanguine hopes of not only getting the 100000 Dolls for the owners of the Hercules, but of obtaining a recall of that ordinance entirely.”
 

   
   RC (DNA: RG 59, CD, Hamburg, vol. 1). 3 pp. Postmarked Philadelphia, 13 June. Docketed by Brent as received 15 June.



   
   A full transcription of this document has been added to the digital edition.

